This is certiorari to review mandamus in which we are limited to questions of law.
I cannot join in the opinion of Mr. Justice McALLISTER.
The civil service amendment to the city charter authorized the "removal, dismissal, reduction or suspension of any such employee [classified service] for any cause * * * which, in the opinion of the person with authority to remove or dismiss such employee, may interfere with the efficient discharge of his duties."
Is marriage of a female employee, under such charter provision, valid cause for her discharge? My Brother says no, and cites School City of Elwood v. State, ex rel. Griffin,203 Ind. 626 (180 N.E. 471, 81 A.L.R. 1027). The holding in that case was expressly overruled in McQuaid v. State, ex rel.Sigler, 211 Ind. 595, 606 (6 N.E. [2d] 547, 118 A.L.R. 1079), where the court stated, after citing and reviewing cases on the subject:
"It thus appears that the great weight of authority supports the view that, where the action is taken pursuant to a policy adopted in good faith, marriage is a good and just cause for the cancellation of a tenure teacher's contract when the contract is made with specific reference to, or with full knowledge of, the rule or policy. Sound reason supports this view, *Page 196 
and it must be concluded that this court has been resting in error."
In Ansorge v. City of Green Bay, 198 Wis. 320 (224 N.W. 119), the relator had knowledge of the unwritten policy not to employ married women as teachers and it was held that her marriage during her employment was cause for discharge. See, also,State, ex rel. Schroeder, v. Board of School Directors,225 Wis. 444 (274 N.W. 301), and Backie v. Cromwell ConsolidatedSchool District, 186 Minn. 38 (242 N.W. 389).
In Rinaldo v. School Committee of Revere,294 Mass. 167,168,169 (1 N.E. [2d] 37), it was stated:
"The primary question to be decided is whether, if a school committee has adopted a policy forbidding the employment of married women teachers, the marriage of a woman teacher can be found to be 'good cause' for dismissal under Gen. Laws (Ter. Ed.), chap. 71, § 42, which, in its present form as amended by Stat. 1934, chap. 123, provides that a teacher employed at discretion 'shall not be dismissed, except for inefficiency, incapacity, conduct unbecoming a teacher * * * insubordination or other good cause.' * * * We think the answer must be in the affirmative.
" 'Good cause' for dismissal in a statute of this kind is by no means limited to some form of inefficiency or of misconduct on the part of the person dismissed. Gardner v. City of Lowell,221 Mass. 150, 153 (108 N.E. 937). Such matters are amply covered by the words which precede 'good cause.' Good cause includes any ground which is put forward by the committee in good faith and which is not arbitrary, irrational, unreasonable, or irrelevant to the committee's task of building up and maintaining an efficient school system. Ayers v. Hatch,175 Mass. 489 (56 N.E. 612). Gaw v. Ashley, 195 Mass. 173, 177
(80 N.E. 790, 122 Am. St. Rep. 229). Dunn v. *Page 197 Mayor of Taunton, 200 Mass. 252, 258 (86 N.E. 313). * * *
"If the cause assigned is at least fairly debatable and is asserted honestly, and not as a subterfuge, that is enough. Whether or not married women should teach in public schools is a matter about which there may be an honest difference of opinion. We need not elaborate the possible arguments. It is enough to say that reported decisions in various jurisdictions show that many local school boards in widely scattered parts of this country and in England have taken the same attitude which the respondents here take. The committee have 'general charge' of the public schools in Revere. * * * It is for them and not for the court to determine matters of policy. We are aware that some courts have come to the opposite conclusion, but we find ourselves unable to agree with them."
It had long been the policy of the library commission of the city of Dearborn not to have married women on the municipal payroll and to that end, on December 5, 1939, passed a resolution stating that the commission "deems it inadvisable to continue married women permanently on its staff," and "that all present women employees of the library commission be properly notified of the contents hereof and be further notified that marriage shall constitute cause for termination of employment by the commission in the event no voluntary resignation is received."
Plaintiff was duly notified of such resolution and was aware of the policy so declared. December 9, 1939, plaintiff married. January 9, 1940, she was discharged and, upon hearing on her petition for reinstatement, the city civil service commission found "she has admitted the violation of a question of library policy with which we have nothing to do, inasmuch as it pertains solely to the management *Page 198 
and operation of the department," and denied reinstatement.
We hold, under the charter provision and the circumstances of the case, the marriage of relator was cause for her discharge and was not arbitrary action in abuse of discretion vested in the board and may not be interfered with or controlled by the courts.
The order granting the writ of mandamus is vacated, with costs to appellants.
BUSHNELL, BOYLES, CHANDLER, NORTH, and BUTZEL, JJ., concurred with WIEST, J.